DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli et al. (US 2006/0049886 hereinafter Agostinelli), in view of Nakanishi (US 2005/0046497 hereinafter Nakanishi)
As to claim 1, Agostinelli discloses in Figs. 1-8, an apparatus for early failure detection in an integrated circuit, the apparatus comprising: one or more sensors (125A, 125B as shown in Fig. 1); an aging detector circuitry (110 as shown in Fig.1) that includes a ring oscillator (paras 0019); and a stress controller (170 as shown in Fig. 1) to adjust a voltage  of a power supply and a voltage of a ground supply (paras 0036-0038) based on one or more operating parameters of the integrated circuit.
Agostinelli does not disclose a ring oscillator with a plurality of delay stages.
However, Nakanishi discloses in Fig. 1, a ring oscillator (6 as shown in Fig. 1) with a plurality of delay stages (20.1-20.n as shown in Fig. 1) for controlling easily the delay signal during testing.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Agostinelli, and provide a ring oscillator with a plurality of delay stages, as taught by Nakanishi for controlling easily the delay signal during testing.
As to claim 2, Agostinelli discloses in Figs. 1-8, wherein the stress controller (170 as shown in Fig. 1)  includes a finite state machine (paras 0024-0025).
As to claim 3, Agostinelli discloses in Figs. 1-8, wherein the one or more operating parameters include one or more of a temperature, a supply voltage, or an operating frequency (para 0028).
As to claim 4, Agostinelli discloses in Figs.1-8, further comprising a controller (170 as shown  in Fig. 1) coupled to the workload monitor 9815 as shown in Fig. 8) to adjust a supply voltage and/or an operating frequency of a circuit block of the integrated circuit based on an output of the workload monitor, and wherein the stress controller is to adjust the voltage of the power supply or the voltage of the ground supply based on the supply voltage and/or the operating frequency of the circuit block (paras 0036-0038).
As to claim 12,  Agostinelli discloses in Figs. 1-8, wherein the aging detector circuitry is to detect independently detect a bias temperature instability (BTI) or a hot carrier injection (HCI) failure (paras 0018-0020, and 0028).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli et al. (US 2006/0049886 hereinafter Agostinelli), in view of Nakanishi (US 2005/0046497 hereinafter Nakanishi),and further in view of Liu et al. (US 2006/022320 hereinafter Liu).
As to claim 13, Agostinelli discloses in Figs. 1-8, and Nakanishi discloses in all of the limitations except for wherein the ring oscillator includes a NAND gate coupled between an output of the plurality of delay stages and an input of the plurality of delay stages.
However, Liu discloses in Figs. 8, wherein the ring oscillator includes a NAND gate (824 as shown in Fig. 8) coupled between an output of the plurality of delay stages (802 as shown in fig. 8) and an input of the plurality of delay stages (804 as shown in Fig. 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Agostinelli, and Nakanishi, and provide wherein the ring oscillator includes a NAND gate (824 as shown in Fig. 8) coupled between an output of the plurality of delay stages (802 as shown in fig. 8) and an input of the plurality of delay stages (804 as shown in Fig. 8), as taught by Liu for easily controlling the signal transmitting the ring oscillator. 
Allowable Subject Matter
Claims 14-24 allowed.
Claims 5-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 5-11, and 14-21, the prior art in alone and in combination  does not disclose a first inverter to receive an input; a second inverter to receive the input; a first multiplexer coupled to an output of the first inverter and the input; and a second multiplexer coupled to an output of the second inverter and the input; as recited in claims 5-11; wherein individual delay stages of the plurality of delay stages include: a first inverter to receive an input, wherein the first inverter is coupled to the first voltage rail; a second inverter to receive the input, wherein the second inverter is coupled to the second voltage rail; a first multiplexer coupled to an output of the first inverter and the input; and a second multiplexer coupled to an output of second inverter and the input; as recited in claims 14-20; wherein the processor includes: a plurality of circuit blocks; and an early failure detection circuitry to detect a failure in one or more of the circuit blocks; as recited in claims 21-24
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	9/24/2022